 

Exhibit 10.4

 

Loan No. 340043

 

GUARANTEE OF RECOURSE OBLIGATIONS

(Single Guarantor)

 

In consideration of the benefits which the undersigned (herein called
"Guarantor") will receive as a result of The Northwestern Mutual Life Insurance
Company ("Lender") making the above-numbered loan to TS CRAIG RANCH, LLC, a
Delaware limited liability company, ("Borrower") evidenced by a promissory note
(the "Note") of even date herewith in the original principal amount of
$21,200,000.00 and secured by a deed of trust and security agreement (the "Lien
Instrument") covering property in the City of McKinney, County of Collin, State
of Texas (the "Property"), and as an inducement required by Lender to fund said
loan, Guarantor has agreed to guarantee:

 

(A)The Recourse Obligations (as such term is defined in paragraph 9 hereof);
and,

 

(B)Following the occurrence of a Triggering Event (as such term is defined in
paragraph 9 hereof), the payment of the Note and all amounts at any time owed to
Lender under the other Loan Documents (as hereinafter defined) and the
performance of all terms, covenants and conditions in the Loan Documents.

 

1.          Therefore, for value received, Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of all of the Recourse Obligations, (i)
notwithstanding any invalidity of, or defect or deficiency in any Loan
Documents, (ii) notwithstanding the fact that Borrower may have no personal
liability for all or a portion of the Indebtedness and Lender's recourse against
Borrower and Borrower's assets may be limited, and (iii) notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor. Guarantor shall, within five business days from the date
notice is given to Guarantor that any of the Recourse Obligations is due and
owing, pay such Recourse Obligation.

 

"Loan Documents" means the Note, the Lien Instrument, that certain Loan
Application dated December 20, 2013 from Borrower to Lender and that certain
acceptance letter issued by Lender dated January 15, 2014 (together, the
"Commitment"), that certain Absolute Assignment of Leases and Rents of even date
herewith between Borrower and Lender (the "Absolute Assignment"), that certain
Certification of Borrower of even date herewith, that certain Limited Liability
Company Supplement dated contemporaneously herewith, any other supplements and
authorizations required by Lender and all other instruments and documents (as
the same may be amended from time to time) executed by Borrower and delivered to
Lender in connection with, or as security for, the indebtedness evidenced by the
Note, except any separate environmental indemnity agreement.

 

1

 

 

2.          In addition, for value received, Guarantor hereby, unconditionally
and irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of the full amount of the principal, interest and
any other sums due or to become due under the Loan Documents (the
"Indebtedness") upon and following the occurrence of a Triggering Event, it
being the intention hereof that, following the occurrence of a Triggering Event,
Guarantor shall remain liable until the Indebtedness shall be fully paid, (i)
notwithstanding any invalidity of, or defect or deficiency in any Loan Document,
(ii) notwithstanding the fact that Borrower may have no personal liability for
all or a portion of the Indebtedness and Lender's recourse against Borrower and
Borrower's assets may be limited, and (iii) notwithstanding any act, omission or
thing which might otherwise operate as a legal or equitable discharge of
Guarantor.

 

Following the occurrence of a Triggering Event, Guarantor shall, within five
business days from the date a notice is given to Guarantor that an Event of
Default (as defined in the Lien Instrument) has occurred and is continuing, cure
such Event of Default. If any Event of Default shall not be cured by Guarantor
within said five business day period, Lender may, at its option, accelerate the
Indebtedness (if operation of a stay under the federal bankruptcy code or under
any other state or federal bankruptcy, insolvency or similar proceeding,
prohibits or delays acceleration of the Indebtedness as to Borrower, Guarantor
agrees that Guarantor's obligations hereunder shall not be postponed or reduced)
and, within five business days from the date a written demand from Lender is
given to Guarantor, Guarantor shall cure all Events of Default and pay all of
the Indebtedness, whether or not acceleration of the Indebtedness has occurred
as to Borrower.

 

3.          Any obligations not paid when due hereunder shall bear interest from
the date due until paid at the Default Rate (as defined in the Note). Guarantor
hereby waives absolutely and irrevocably, until the Indebtedness shall have been
paid in full, any right of subrogation whatsoever to Lender's claims against
Borrower and any right of indemnity, reimbursement or contribution from Borrower
with respect to any payment made or performance undertaken by Guarantor pursuant
hereto. As a matter of clarification, it is hereby acknowledged that, in the
absence of a default under the Loan Documents, the receipt by Guarantor of
direct or indirect distributions from the Borrower shall not be deemed to be
prohibited by the immediately preceding sentence. If Borrower shall become a
debtor under the federal bankruptcy code or the subject of any other state or
federal bankruptcy, insolvency or similar proceeding, neither the operation of a
stay nor the discharge of the Indebtedness thereunder shall affect the liability
of Guarantor hereunder.

 

4.          Without limiting or lessening the liability of Guarantor under this
Guarantee, Lender may, without notice to Guarantor:

 

(A)Grant extensions of time or any other indulgences on the Indebtedness;

 



2

 

 

(B)Take, give up, modify, vary, exchange, renew or abstain from perfecting or
taking advantage of any security for the Indebtedness; and

 

(C)Accept or make compositions or other arrangements with Borrower, realize on
any security, and otherwise deal with Borrower, other parties and any security
as Lender may deem expedient.

 

5.          This Guarantee shall be a continuing guarantee, shall not be revoked
by death, shall inure to the benefit of, and be enforceable by, any subsequent
holder of the Note and the Lien Instrument and shall be binding upon, and
enforceable against, Guarantor and Guarantor's heirs, legal representatives,
successors and assigns.

 

6.          Except as expressly set forth in the Loan Documents, all additional
demands, presentments, notices of protest and dishonor, and notices of every
kind and nature, including those of any action or no action on the part of
Borrower, Lender or Guarantor, are expressly waived by Guarantor. This is a
guarantee of payment and not of collection. Guarantor hereby waives the right to
require Lender to proceed against Borrower or any other party, or to proceed
against or apply any security it may hold, waives the right to require Lender to
pursue any other remedy for the benefit of Guarantor and agrees that Lender may
proceed against Guarantor without taking any action against any other party and
without proceeding against or applying any security it may hold. Lender may, at
its election, foreclose upon any security held by it in one or more judicial or
non-judicial sales, whether or not every aspect of such sale is commercially
reasonable, without affecting or impairing the liability of Guarantor, except to
the extent the Indebtedness shall have been paid. Guarantor waives any defense
arising out of such an election, notwithstanding that such election may operate
to impair or extinguish any right or any remedy of Guarantor against Borrower or
any other security.

 

7.          Guarantor agrees to pay reasonable attorneys' fees and all other
costs and expenses which may be incurred in the enforcement of this Guarantee.

 

8.          Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Guarantor by
certified mail or reputable courier service shall be addressed to Guarantor at
the address set forth opposite Guarantor's name below or such other address in
the United States of America as Guarantor shall designate in a notice to Lender
given in the manner described herein. Any notice sent to Lender by certified
mail or reputable courier service shall be addressed to The Northwestern Mutual
Life Insurance Company to the attention of the Real Estate Investment Department
at 720 East Wisconsin Avenue, Milwaukee, WI, 53202 or at such other addresses as
Lender shall designate in a notice given in the manner described herein. Any
notice given to Lender shall refer to the Loan No. set forth above. Any notice
or demand hereunder shall be deemed given when received. Any notice or demand
which is rejected, the acceptance of delivery of which is refused or which is
incapable of being delivered during normal business hours at the address
specified herein or such other address designated pursuant hereto shall be
deemed received as of the date of attempted delivery.

 



3

 

 

9.The following terms shall be defined as set forth below:

 

"Recourse Obligations" means the following:

 

(A)Rents and other income from the Property received by Borrower or those acting
on behalf of Borrower after any default under the Loan Documents remaining
uncured prior to the Conveyance Date (as hereinafter defined), which rents and
other income have not been applied to the payment of principal and interest on
the Note or to reasonable operating expenses of the Property;

 

(B)Amounts necessary to repair damage to the Property caused by intentional acts
or omissions of Borrower or those acting on behalf of Borrower;

 

(C)Insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with any
agreement between Borrower and Lender as to their application;

 

(D)The amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required by Lender under the Loan
Documents;

 

(E)Damages suffered by Lender in connection with the Indebtedness as a result of
fraud or misrepresentation by Borrower or any other person or entity acting on
behalf of Borrower;

 

(F)Amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Note until the
Conveyance Date, which amounts are necessary to pay real estate taxes, special
assessments and insurance premiums (to the extent not previously deposited with
Lender pursuant to the provision of the Lien Instrument entitled "Deposits by
Grantor"), and amounts required to fulfill Borrower's obligations as lessor
under any leases of the Property, in each case, either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on, the Conveyance Date;

 



4

 

 

(G)All security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property, applied for reasonable operating expenses, or delivered to Lender;

 

(H)Any losses suffered by Lender as a result of the Property not being in
compliance with all applicable zoning and land use ordinances, covenants,
statutes, and regulations; and

 

(I)Reasonable attorneys' fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (A) through (H)
above.

 

"Conveyance Date" means (i) the later of (a) the date on which title vests in
the purchaser at the foreclosure sale of the Property pursuant to the Lien
Instrument or (b) the date on which Borrower's statutory right of redemption
shall expire or be waived or (ii) the date of the conveyance of the Property to
Lender in lieu of foreclosure.

 

"Triggering Event" means any of the following:

 

(A)A violation of the provision of the Lien Instrument entitled "Prohibition on
Transfer/One-Time Transfer";

 

(B)The filing by Borrower of a voluntary petition for relief under the federal
bankruptcy code;

 

(C)The filing of an involuntary petition against Borrower under the federal
bankruptcy code; or

 

(D)Borrower shall become the subject of any liquidation, receivership or other
similar proceedings;

 

provided, however, that Guarantor shall not be liable for any outstanding
amounts due under the Indebtedness pursuant to clauses (C) and (D) above and the
remedies thereunder will not be available to Lender if:

 

(X)Any of the proceedings referred to in clauses (C) and (D) above
(collectively, the "Proceedings") is dismissed within ninety (90) days of being
commenced;

 



5

 

 

(Y)Despite such Proceedings, Borrower shall, within ninety (90) days of the
commencement of any such Proceedings, cure all defaults under the Loan Documents
and thereafter perform Borrower's obligations under the Loan Documents (a)
within five (5) business days after the due date of any payment required under
the Loan Documents and (b) within 30 days after the date on which any other
obligation under the Loan Documents is due; or

 

(Z)Despite such Proceedings, Borrower consents, stipulates or agrees to the
lifting of any automatic stay and the removal of all other impediments to
foreclosure of the Lien Instrument and otherwise cooperates with Lender and
takes whatever steps are necessary to lift any automatic stay or to remove any
other impediment to foreclosure and the enforcement of remedies available to
Lender, thereby enabling Lender to foreclose the Lien Instrument (or enforce its
other remedies under the Loan Documents not including clauses (C) and (D) above)
within (a) ninety (90) days of the commencement of such Proceedings or (b)
thirty (30) days after Borrower fails to perform an obligation under the Loan
Documents within the applicable time period for performing such obligation as
set forth in clause (Y) above.

 

10.          This Guarantee shall be governed by and construed in all respects
in accordance with the laws of the State of Texas without regard to any conflict
of law principles. With respect to any action, lawsuit or other legal proceeding
concerning any dispute arising under or related to this Guarantee, Guarantor
hereby irrevocably consents to the jurisdiction of the courts located in the
State of Texas and irrevocably waives any defense of improper venue, forum
nonconveniens or lack of personal jurisdiction in any such action, lawsuit or
other legal proceeding brought in any court located in the State of Texas.
Nothing contained herein shall affect the rights of Lender to commence an
action, lawsuit or other legal proceeding against Guarantor in any other
jurisdiction.

 

Executed as of the 12th day of March, 2014.

 

Mailing Address:

 



    TRADE STREET RESIDENTIAL, INC., a Maryland corporation      

c/o Trade Street Residential, Inc.

19950 W. Country Club Drive, Suite 800

      Aventura, FL, 33180   BY:  /s/ Richard Ross Attn: Richard Ross, CFO  
PRINTED NAME:  Richard Ross     TITLE:   CEO/CFO  

 



6



 